Title: To Benjamin Franklin from Elias Boudinot, 1 November 1783
From: Boudinot, Elias
To: Franklin, Benjamin


          
            Sir
            Princeton 1st. November 1783
          
          My last letters to you, were on the 15th. of August and 9th. of September, on the same subject, enclosing the ratification of the Treaty with Sweden and duplicate, with an act of Congress for your altering a few words in it—striking out the word North before America in the title of the United States; and changing the title of Delaware from the three lower Counties on Delaware to the Delaware State.
          I have the honor of acknowledging the receipt of your favours of the 12th. of June and from the 22d to the 25th. of July, by Capt. Barney.
          By the present opportunity I forward public instructions, on the subjects of your several letters, in an official letter directed to the Commissioners jointly.
          Since the receipt of yours The Baron de Beelen Bertholf arrived here from Germany, who has given us some farther information relative to that Empire. A Mr. De Boor has also arrived from the City of Hamburgh with Credentials from the Government, who seem to wish a connection with us. I enclose our answer, which I must beg the favour of your forwarding

through the proper Channel. A copy of it you have enclosed for your information.
          The plan of the peace establishment is not yet so far digested with certainty that I can give you any answer to your request of dismission or relating to your Grandson. Of this you may however be assured, that it is the prevailing disposition of Congress to do every thing for you or your Grandson that they can, consistent with the general plan they shall establish. Tho’ perhaps you are not without your enemies, yet they are so few, that I am sure they never can prevent, or even unnecessarily delay, the gratitude of your Country, which is acknowledged your just due by even the few who are suspected to be not altogether your friends. As far as I can judge of the peace establishment, it will be to employ but two or three Ministers in Europe and those not higher in Character than Residents, or simply Ministers—The business in other places to be done by Consuls. Our Finances are so very low as to require every œconomical measure.
          I have received the additional number of Medals, which, not having any particular directions from you, I distributed among the Members of Congress; presented one to the Governor of each State, and the Ministers round Congress. The compliment to the Grand Master of Malta, I doubt not, will produce good effects, and for which the commercial interests of this Country will be much indebted to you.
          Your approbation of the Revd. Mr. Wren’s conduct has produced the enclosed vote of thanks to that Gentleman. I send for

your perusal my letter to Dr. Wren, with a Diploma I obtained for him from the University in this place, which I beg you will seal and forward.
          I shall leave the Chair of Congress next Monday and return to private life at Elizabeth Town, where however I shall always think myself honored by hearing of your health & happiness.
          I have the honor to be, with the sincerest sentiments of respect and esteem, Sir, Your most obedient & very humb. Servt.
          
            Elias Boudinot
          
          
            P.S. If Mr. Dana has probably left Petersburgh you will be so good as to obtain the letter addressed to him, and the large Packett only containing News Papers, I submit to your Judgment whether to send on or not—
            The Treaty with Denmark is under Consideration, but for want of 9 States could not be finished in Time for this Opportunity—
            
              
            
          
         
          (Private)
          The honble Benj. Franklin, Esq.
          Endorsed: From the President to B Franklin Nov. 1. 1783
        